DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Kelly on 2/9/2022.

The application has been amended as follows: 
IN THE CLAIMS

Amend claim 9 as followed: The orthodontic aligner of claim 1, wherein at least one distinct lattice-of-sensors selected from the two or more distinct lattice-of-sensors is at least 
Allowable Subject Matter
Claims 1-17 and 19-20 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Shanjani (US 2018/0000565) is considered the closest prior art of record. Shanjani discloses an orthodontic aligner that is configured to fit onto teeth for a purpose of changing an alignment of the teeth over time (par 3 discloses an orthodontic aligner which can be used to reposition a patient’s teeth to a desired arrangement), wherein the orthodontic aligner (dental appliance 1501/1500, as seen in figures 15A-B) comprises: 
a plurality of linearly linked tooth-wells (par 90 discloses the embodiments of the prior art being used with an exemplary repositioning aligner 100 which is further disclosed as having teeth receiving cavities providing a foundation for all other embodiments), wherein each tooth-well selected from the plurality of linearly linked tooth-wells is configured to fit onto a specific tooth of the teeth (see exemplary embodiment 100 in figure 1A, where each cavity is fitted for an individual tooth 102 and par 184 which discloses the appliance being an aligner with a plurality of teeth receiving cavities shaped to fit over the teeth of a patient); and 
two or more distinct lattice-of-sensors (plurality of sensor arrays 1505 1507 and 150),

at least one antenna (par 185 discloses communication circuitry which is wireless, par 124 discloses the communication unit having an antenna); 
at least one processing circuitry (processor 1591) that is operatively coupled to both the plurality of sensors and to the at least one antenna (see figure 15B and par 185); 
wherein each distinct lattice-of-sensors selected from the two or more distinct lattice- of-sensors is attached to at least one tooth-well selected from the plurality of linearly linked tooth-wells (par 184 discloses that any number including all of the teeth be held in the apparatus may be monitored using an array of sensors). 
Shanjani fails to disclose that the lattice of sensors being made of a plurality of sensors made up of at least two different types of sensors, the lattice of sensors further comprises the at least one antenna  configured to receive electromagnetic energy and at least one processing circuitry that is operatively coupled to both the plurality of sensors and to at least one antenna, the at least one processing circuitry and the plurality of sensors for a given distinct lattice-of-sensors selected from the two or more distinct lattice-of-sensors both occupy a same tooth-well selected from the plurality of linearly linked tooth- wells, wherein when the at least one antenna, from the given distinct lattice-of-sensors selected from the two or more distinct lattice-of-sensors, receives the electromagnetic energy, the at least one processing circuitry, of that the given distinct lattice-of-sensors selected from the two or more distinct lattice-of-sensors, uses at least a portion of that received electromagnetic energy to: (a) power that given distinct lattice-of-
The prior art of record Boyden et al (US 2014/0335469) renders obvious a plurality of sensors made up of at least two different types of sensors (par 30 discloses brace 201 having a sensor array with multiple sensors each configured to detect different characteristics) in combination with a processing circuit (210 which includes the processor 211 and memory 212) and antenna (wireless transceiver 213), but fails to disclose the lattice of sensors including the  processing circuit and antenna and the processing circuit and plurality of sensors being located within one well. 
Additionally, the prior art of record Sears et al ((US 2009/0286195) an electronic sensor circuit (sensor S and electronics E) comprising an antenna (par 24 discloses an antenna which is attached to the sensor or electronics), where the at least one antenna receives electromagnetic energy (par 24) and the at least one processing circuitry uses at least a portion of that received electromagnetic energy to power a sensor to take at least one reading (par 24-25 discloses the electromagnetic field being used to power the sensor or electronics which allows a reading to be taken), but fails to disclose the lattice of sensors being passively powered from the electromagnetic radiation and not from an internal power source. 
In summary, the combination of prior art set forth above fails to disclose or render obvious the lattice of sensors including at least two different types of sensors in a plurality of sensors, an antenna and a processing circuit, wherein the processing circuit and plurality of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772